Seventy years ago, the United Nations was founded as a collective
response to the horror of war. For seven decades, the peoples of the United Nations have been determined to implement the highest ideals of international peace and security, human rights and social progress.
The ongoing efforts of the United Nations in favour of these lofty goals are reflected in the peacekeeping operations and the actions of such prestigious agencies as the Food and Agriculture Organization of the United Nations, the United Nations Children’s Fund, the United Nations Educational, Scientific and Cultural Organization, the World Health Organization and the United Nations Development Programme. It must be said clearly — the world would not be the same without the United Nations, symbol of solidarity and hope for a better future.
Since 1945, Mexicans have maintained the greatest commitment to this forum, which is the greatest multilateral mechanism there is, championing peace, nuclear disarmament and humankind’s loftiest goals. For example, following the Cuban missile crisis, Mexico promoted the Treaty for the Prohibition of Nuclear Weapons in Latin America and the Caribbean. Thanks to this agreement, the Latin American and Caribbean nations became the first nuclear-weapon-free zone in a densely populated region.
Mexicans also have a long tradition as a mediator in conflicts in our region, always promoting the peaceful settlement of disputes. In the light of this history, we welcome the substantial progress in the peace process in Colombia, as well as the recent restoration of diplomatic relations between Cuba and the United States. Consistent with this new geopolitical reality, we reiterate the call for ending the economic, commercial and financial embargo imposed on Cuba since 1962.
To continue contributing to peace among societies of the world, Mexico recently pushed for the Arms Trade Treaty, which is now a reality. The Treaty is the basis of an international regime of conventional arms control, which prevents illegal traffic and makes the legal trade in arms more transparent.
Mexico is a nation fully committed to upholding the law, human rights and peace. We have fully assumed the great responsibility of being a member of the Human Rights Council of the United Nations for the 2014-2016 triennium. Today, my country has some of the most advanced legislation in favour of human rights and works to ensure that it is enforced throughout the national territory. Moreover, I am
convinced — and the facts bear this out — that the experience and contributions of the international community have helped to further our domestic efforts in the field. The imminent visit to Mexico of the United Nations High Commissioner for Human Rights is a clear demonstration of our commitment and will to continue to join efforts with the international system.
Another clear example of our responsibility at the global level was the decision to participate in peacekeeping operations. Our historic resolve has meant that my country has put its experience in the field of humanitarian assistance at the service of the United Nations. The foregoing are just some examples of the close and positive relationship that Mexico has had with the United Nations for 70 years.
As a result of growing inequalities, an unrelenting global economic crisis and the social frustration resulting therefrom, the world today is exposed to the threat of new populist movements, some on the left and others on the right, but all equally risky. The twentieth century has already lived through and suffered the consequences of the actions of individuals who, devoid of understanding and a sense of responsibility and without a moral compass, chose to divide their populations. Societies must be vigilant against those who prey on fears and worries and those who sow hatred and rancour with the sole purpose of satisfying political agendas and personal ambitions.
In this second decade of the twenty-first century, we must not repeat the mistakes that caused the world so much pain in the past. On the contrary, it is time to rescue and support the principles that define us as people: the lofty values that gave birth to the United Nations, namely, peace, solidarity and respect for human rights — respect for migrants, respect for women, respect for all races and religions, respect for diversity and political pluralism, but, above all, respect for human dignity. That is what our societies deserve.
True, today’s world is complex, uncertain, almost beyond our reach. But division is not a solution. We must again appreciate the true worth of trust— trust in constructive work, trust in others, trust in institutions and, above all, trust in ourselves and our nations.
To build, one must add; to achieve, one must persevere. Indeed, 2015 is proving to us that nations can achieve transcendent, bold and innovative agreements that benefit the world’s population. The 2030 Agenda for Sustainable Development (resolution 70/1), the
Addis Ababa Action Agenda of the Third International Conference on Financing for Development, the Sendai Framework for Disaster Risk Reduction 2015-2030 and the work leading up to the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change on Climate Change are of historic importance and promote a new paradigm — a change in the way nations think and act.
The way in which the 2030 Agenda was constructed should be welcomed. It was compiled collectively and unanimously, from the dialogues and proposals submitted by Member States. The Addis Ababa Action Agenda, adopted at the third International Conference on Financing for Development, held in Ethiopia, will enable States to finance sustainable development, which is the foundation of a revitalized global partnership, as the Secretary-General himself has stated. For its part, the Sendai Framework provides guidelines for the next 15 years that will give the people of the world an opportunity to enjoy a more secure home.
As for the upcoming twenty-first Conference of Parties to the United Nations Framework Convention on Climate Change, there are high expectations that we will be able to adopt binding commitments in Paris. Undoubtedly, climate change is one of the greatest challenges of the day, and its solution requires the clear and firm political will of every country. In that regard, on 27 March Mexico introduced its nationally determined contribution, and was the first developing country to do so. From this rostrum, I reiterate our call on all nations of the world to act with determination and vision in response to the challenge of climate change.
Encouraged by the major agreements of 2015, we are now moving forward on the reform and modernization of the Security Council. The design of that important mechanism, created in 1945, has already demonstrated significant limitations. It is unacceptable that the power of the veto has been used for exclusively national purposes, thereby holding back potential international action. The permanent members of the Security Council have a special responsibility for international peace and security, which they must assume at all times, especially when the most basic human rights are violated. With that objective in mind, we have supported the initiative of France to restrict the use of the veto in cases of serious breach of international law and human rights violations, such as war crimes, crimes against humanity and genocide. The aim is to ensure that United Nations
resolutions are more effective, responsible and, above all, more representative of the ideals of humankind.
In the global era, no country is immune to what happens elsewhere in the world. We cannot remain indifferent to the suffering of entire populations. It is a fact that our time is characterized by the migration of millions of people seeking better living conditions. Unfortunately, on all continents and in all areas, the migrant experience is one of risk, rejection, discrimination and abuse. Those conditions are aggravated when, because of ignorance, bad faith, racism or pure political opportunism, migrants and their children are stigmatized and blamed for the destination country’s own difficulties. We must not allow that injustice to continue. We must not allow the democracies of the world to be robbed of their pluralistic and inclusive spirit. In the light of those visions of exclusion and discrimination, we must unite our efforts to create a global scheme to protect migrants’ rights commensurate with the challenges we are experiencing. Around the world, millions of migrants require a collective and effective response — a global response that should come from the United Nations.
Similarly, given the scarce results achieved during the past decades, humankind must reassess its vision of the global drug problem. In Mexico, we consider it indispensable to have a more effective, just and humane international response. In 2016, during the upcoming special session of the General Assembly on drugs, the international community must demonstrate collective willingness to break its inertia and develop policies that put the well-being and dignity of individuals at the heart of our attention.
Ensuring the purposes and principles that gave birth to the United Nations is a responsibility that unites and commits us all. Mexico publicly expresses its appreciation to Secretary-General Ban Ki-moon for his work at the head of the United Nations. The 2030 Agenda for Sustainable Development is an overwhelming example of the inclusive leadership that the world requires.
On this, the seventieth anniversary of the United Nations, Mexico reaffirms its unwavering commitment to the Organization that unites nations and calls upon them to work together. We do so in the conviction that multilateralism is the ideal way to overcome global problems. We do so in the conviction that through support for the United Nations we can help build a better future for all humankind.